      Case 1:03-md-01570-GBD-SN Document 4424 Filed 02/27/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      2/27/2019


In re:
                                                                      03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                     ORDER


-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         The Court, having received the February 20, 2019 letter of the Plaintiffs’ Executive

Committees (“PECs”) requesting that this Court enter a certification pursuant to 8 U.S.C. §

1202(f)(1), and, having learned that the Department of State has identified certain visa and

permit records of Fahad al-Thumairy, Omar al-Bayoumi, and the 19 9/11 hijackers that are

responsive to Plaintiffs' subpoena, but that the records are subject to the confidentiality

restrictions of 8 U.S.C. § 1202(f), and, having considered the Plaintiffs' submission, and the prior

pleadings and proceedings in this litigation, and having determined that the subpoenaed records

regarding the issuance or refusal of visas or permits to enter the United States may contain

relevant information, including: Thumairy's claimed employment with the Kingdom of Saudi

Arabia; the representations made by the Kingdom to the United States about Thumairy's

employment; the reasons for the cancellation of Thumairy's visa by the United States; the

representations made by Omar al-Bayoumi to enter the United States; the markers in Bayoumi

and the hijackers' passports; and the timing of the hijackers' travel movements,

         IT IS HEREBY ORDERED that this Court certifies, pursuant to 8 U.S.C. § 1202(f)(1),

that the information contained in the records subpoenaed by the Plaintiffs from the Department
     Case 1:03-md-01570-GBD-SN Document 4424 Filed 02/27/19 Page 2 of 2



of State is needed by the Court in the interest of the ends of justice in a case pending before the

Court.

SO ORDERED.



DATED:         February 27, 2019
               New York, New York




                                                  2
